DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21, 22, 26, 27, 33, 35, 38 are objected to because of the following informalities:  Each of the claims 21, 22, 26, 27, 33, 35, 38 appear to have superfluous numerals i.e. 21.1, 21.2, etc. in the body of the claims – it is suggested to delete such numerals.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1: “a first holding element for holding” and a “second holding element for holding” with no corresponding structure for either.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 20, claim limitation “first/second holding element for holding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim 21 recites: “has a rectilinear region or end region and a curved region or end region” – it is unclear if this limitation is requiring an “end region” and a second “end region”
Claim 23 recites: “wherein the first holding element has a first control cam and the second holding element has a second control cam such that the first and second control cam roll away on each other as rolling cams.
Claim 29 recites: “A bending device for forming a wave shape of a wave winding for a coil winding of an electric machine, comprising a first bending unit and a second bending unit as claimed in claim 20,” – it is unclear if the first bending unit AND the second bending unit BOTH comprise the elements of the bending unit set forth in claim 20 or only the second bending unit comprises the elements of claim 20. For purposes of examination it is understood to mean both and should be amended as follows: “comprising a first bending unit as claimed in claim 20 and a second bending unit as claimed in claim 20,”
Claim 34 recites: “wherein the control cam is selected depending on the bending mold to hold the transition region against the bending mold during a bending operation.”
The subject matter of claim 34 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with "selecting" or some other -ing ending word that provides the active step. Therefore, since the claim is written in narrative format it is not clear what is required by this limitation.
Claim 37 recites: “A wave winding production method for producing a wave winding for a coil winding of an electric machine, comprising:
synchronously bending a plurality of bends via the bending method as claimed in claim 34 in bending units which follow one another in a longitudinal direction of the wire, and
each bending unit has a first holding element and a second holding element which are in engagement via the control cam…”
Present claim 37 includes the subject matter from claim 34. Claim 34 includes a first holding element s and a second holding element. Therefore, it is unclear if the recitation of a first holding element and a second holding element are meant to be in addition to the previously set forth elements or include those elements.
Claim 38 recites “A wave winding production method…holding a first segment of a wire to be bent by means of a first holding element, holding a second segment of the wire to be bent by means of a second holding element… using a wave winding production apparatus as claimed in claim 31…”
Present claim 38 includes the subject matter of claims 31, 29 and 20. Claim 20 includes a first holding element s and a second holding element. Therefore, it is unclear if the recitation of a first holding element and a second holding element are meant to be in addition to the previously set forth elements or include those elements.


Examiner noted that claims are replete with issues under 35USC 112 and the above listing is not inclusive, Applicant is required to review all of the claims for compliance to 35 USC 112 so as to facilitate a clear understanding of the claimed invention, the scope of the protection sought and the proper application of the prior art. 
Examiner notes that no art has been applied to claims 22, 24-26, 28-33 and 35-38 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II  and 112 rejections above for details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 21, 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sassak (US Patent 3,306,093).
With regards to claim 20, Sassak discloses a bending unit, comprising:
a first holding element (die block 20 on left side) for holding a first segment of a wire to be bent,
a second holding element (die block 20 on right side) for holding a second segment of the wire to be bent, and
at least one bending mold (42) for bending a transition region of the wire between the first segment and the second segment, as seen in at least Figure 2,
wherein the first and the second holding elements (20, 20) are in engagement with each other via at least one mechanical control cam (10, 10, 24) to control a relative pivoting and a relative displacement of the first and the second holding element [Column 2, lines 50-60].
The following limitation is considered a recitation of intended use: “for bending a bend of a wave winding for a coil winding of an electric machine.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
With regards to claim 21, Sassak discloses wherein the at least one control cam comprises a rectilinear region (on element 24), a curved region (on elements 10), and an end region (on all elements 10, 10 and 24).
With regards to claim 23, Sassak discloses wherein the first holding element has a first control cam (pinion 10 on the left) and the second holding element has a second control cam (such that the first and second control cam roll away on each other as rolling cams.
With regards to claim 27, Sassak discloses wherein the first and the second holding element  each have a groove receptacle or guide groove (36, 36) for holding the first or second segment in place, as seen in at least Figures 1 and 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sassak. 
 Sassak discloses a bending method comprising:
holding a first segment of a wire to be bent by means of a first holding element (die block 20 on left side),
holding a second segment of the wire to be bent by means of a second holding element (die block 20 on right side),
bending a transition region of the wire between the first segment and the second segment by means of a bending mold (42), and
controlling a relative pivoting and a relative displacement of the first and the second holding element during the bending of the transition region by means of a mechanical control cam (10, 10, 24)via which the first and the second holding element are in engagement [ as seen in at least Figure 2 and Column 2, lines 50-60],
wherein the control cam, as best understood, is selected depending on the bending mold to hold the transition region against the bending mold during a bending operation, as seen in Figure 2.
Sassak discloses the invention substantially as claimed except for wherein wire is the workpiece being used in the bending method. Sassak discloses bending tubes of different diameters wherein the die blocks are interchangeable [Column 2, lines 20-25]. It is considered to be well-known that bending devices can be used to bend different types of workpieces It would have been obvious for one of ordinary skill in the art to use wire in the bending method, since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: 
US Patent 6,460,395 discloses a bending machine.
US Patent 5,588,322 discloses a bending machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA M EKIERT/Primary Examiner, Art Unit 3725